DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 (figures 1A and 1B) in the reply filed on 9/13/2021 is acknowledged.

    PNG
    media_image1.png
    818
    563
    media_image1.png
    Greyscale

 Claims 6 and 19-20 are withdrawn from prosecution directed to a non-elected species as indicated by applicant. The examiner further withdraws claim 4 and claims 8, 11-19 directed to a knee embodiment. 
Claim Interpretation

    PNG
    media_image2.png
    350
    483
    media_image2.png
    Greyscale

The first part and second part are interpreted as depicted above.

Information Disclosure Statement
2.               Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action. There is no requirement that applicants explain the materiality of English language references, however the cloaking of a clearly relevant reference in a long list of references may not Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, aff’d 479 F. 2d. 1338.
	The particularly relevant references should include ones relevant for double patenting consideration.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-7, 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,512,554. Although the claims at issue are not identical, they are not patentably distinct from each other claiming the identical embodiment with the same limitations. The patented claims include a “support member” limitation making the claims narrower than current claim set. 

 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 9 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Jonasson et al (2016/0199202).
Jonasson et al teaches a prosthetic system comprising first part 12 and second part 30 rotatable relative to one another about a joint (generally depicted), said first and second parts adapted to form at least part of a weight bearing connection between a prosthetic foot 14 and socket.

    PNG
    media_image3.png
    320
    565
    media_image3.png
    Greyscale

Said prosthetic system further comprising a pump system including a pump mechanism 2 operatively connected to the first and second parts such that relative rotation between the first and second parts about the joint moves the pump mechanism between a predetermined configuration (FIG. 7) in which the volume of a fluid chamber defined by the pump mechanism is zero or near-zero, and an expanded configuration (FIG. 8) in which the volume of the fluid chamber is increased.
The pump mechanism including a housing 36, a membrane 42, and at least one valve assembly 38, 40 arrange to control movement of fluid into and/or from the pump mechanism.
Said system comprising a moveable member 34 including a first end portion 68 connected to the membrane and a second end portion 66 connected to the first part.

Claim 2, center is best shown in figure 11.
Claim 3, connector 62.

Claim 6, see par. 0083.
Claim 7, deformation, see par. 0088.
Claim 9, see figure 8.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BRUCE E SNOW/Primary Examiner, Art Unit 3774